         Case 1:17-cv-05361-VEC Document 160 Filed 05/14/20 Page 1 of 13



UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
 -------------------------------------------------------------- X
                                                                    DOC #:
 ANDREW SNITZER and PAUL LIVANT,                                :
                                                                    DATE FILED: 05/14/2020
 individually and as representatives of a class of              :
 similarly situated persons, on behalf of the                   :
 American Federation of Musicians and Employers' :
 Pension Plan,                                                  :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :
                                                                :
 THE BOARD OF TRUSTEES OF THE                                   :
 AMERICAN FEDERATION OF MUSICIANS                               :
 AND EMPLOYERS' PENSION FUND, THE                               :       17-CV-5361 (VEC)
 INVESTMENT COMMITTEE OF THE BOARD :
 OF TRUSTEES OF THE AMERICAN                                    :           ORDER
 FEDERATION OF MUSICIANS AND                                    :
 EMPLOYERS' PENSION FUND, RAYMOND M. :
 HAIR, JR., AUGUSTIN GAGLIARDI, GARY                            :
 MATTS, WILLIAM MORIARITY, BRIAN F.                             :
 ROOD, LAURA ROSS, VINCE TROMBETTA, :
 PHILLIP E. YAO, CHRISTOPHER J.G                                :
 BROCKMEYER, MICHAEL DEMARTINI,                                 :
 ANDREA FINKELSTEIN, ELLIOT H. GREENE, :
 ROBERT W. JOHNSON, ALAN H. RAPHAEL, :
 JEFFREY RUTHIZER, BILL THOMAS,                                 :
 MAUREEN B. KILKELLY, and DOES NO. 1-6, :
 WHOSE NAMES ARE CURRENTLY                                      :
 UNKNOWN,                                                       :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court has received additional communications from Martin Stoner, a putative class

member who opposes preliminary approval of the parties’ proposed settlement;

        IT IS HEREBY ORDERED that the attached communications are filed on the docket to
        Case 1:17-cv-05361-VEC Document 160 Filed 05/14/20 Page 2 of 13



preserve the public’s right to access judicial documents.


SO ORDERED.
                                                     _________________________________
Date: May 14, 2020                                         VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                 2
   Case 1:17-cv-05361-VEC Document 160 Filed 05/14/20 Page 3 of 13




                           MARTIN STONER
                          900 West End Avenue
                        New York, New York 10025
                             (212) 866-5447

May 7, 2020

The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square, Room 240
New York, New York 10007
Email: CaproniNYSDChambers@nysd.uscourts.gov

Re: Snitzer and Livant v. The Board of Trustees of the American Federation
of Musicians and Employers’ Pension Fund, et al., 17-cv-5361 (VEC)

Dear Judge Caproni:

With the Court’s permission, I write pursuant to your Order dated May 4,
2020 filed as document 156 to object as a putative class member to the
proposed Notice of Class Action Settlement. The Notice does not seem to
me, as a lay person, to be easily understood and transparent. Therefore, I
object.

Under the heading, “How will the lawyers be paid?” the revised Proposed
Notice says that Plaintiff’s Counsel attorneys fees will not “exceed one -
third of the $26.85 million Settlement amount plus litigation expenses or
charges not to exceed $900,000”. So that’s about $10 million for Plaintiff’s
Counsel. But the Notice says nothing about payments to Defendant’s
attorneys. That is certainly not transparent.

As a lay person, I am assuming that Proskauer Rose and Cohen Weiss are
not donating their services? So, surely they will also have to be paid (or
perhaps have already been paid) the same $10 million in legal fees. So, what
the Notice should say in order to be true and not misleading is that although
the total settlement amount is $26.85 million, after deducting $10 million in
attorney’s fees for each Party, the Plan is left with net, on balance, only
$6.85 million. Thus, this settlement purports to spend $20 million for
lawyers, while the class nets only about $7 million for the Plan.


                                      1
   Case 1:17-cv-05361-VEC Document 160 Filed 05/14/20 Page 4 of 13




Honorable Valerie E. Caproni
Page 2
May 7, 2020

That does not sound like a very fair, reasonable, or adequate settlement for
class members and it denies me my due process rights in the non-opt out
provision additionally. This defeats the statutory purposes of ERISA to
provide adequate remedies for violations of the Act. Therefore, I would
prefer to see a trial that would shed light on the illegal practices of the
Trustees and also bring meaningful relief. For that reason I continue to
oppose approval of the settlement at the preliminary stage so as not to waste
this Court’s valuable time and money going thru a fairness hearing.

Elsewhere, in the joint Motion for Preliminary Approval, counsel writes that
the Governance Provisions will hold Defendants accountable by providing a
written record kept by the new Independent Fiduciary so that if the Trustees
ever attempt to breach their fiduciary duty again in the future, class members
will be able to go into court with a clear record to seek relief. But that too
appears misleading, if going into Court merely comprises wasting another
three years of one’s time, spending another $20 million, and coming away
with only $7 million in damages and more empty promises.

In short, I believe as I have said before, that this Court needs to get its own
independent expert, pursuant to the Federal Rules of Evidence Rule 702, in
order to evaluate effectively and fairly the competing claims of the non-
neutral experts of the Parties. Failure of the Court to recognize that the
Governance Provisions will be difficult to enforce if the new Fiduciary has
no voting authority or power to insist on changes in investments by the Plan,
will likely result in a violation of one of the core principles of class action
litigation. The Trustees will remain the same as before, and with all the same
powers as before, as the fiduciary is powerless to intervene. The only
recourse will be for class members to once again spend three years litigating
in Court only to make more lawyers rich, and gain nothing for the class.

As I wrote to the Court before quoting from the book “Class Action
Dilemmas” on pages 490-491:

      The single most important action that judges can take to support the
      public goals of class action lawsuits is to reward class action
      attorneys only for lawsuits that actually accomplish something of
      value to class members and society.....

                                       2
   Case 1:17-cv-05361-VEC Document 160 Filed 05/14/20 Page 5 of 13




Honorable Valerie E. Caproni
Page 3
May 7, 2020

Thank you very much, Your Honor, for your continued patience with me in
this matter, which is greatly appreciated. I hope that I have contributed
something of value here and that I am not simply being a nuisance.

Very truly yours,


Martin Stoner

Copies to all counsel




                                    3
5/11/2020                                     Mail - Caproni 160
                      Case 1:17-cv-05361-VEC Document        NYSD chambers - Outlook
                                                                   Filed 05/14/20    Page 6 of 13

       Conference today May 11, 2020 at 2:00 Pm
       martin stoner <jilmar_10025@yahoo.com>
       Mon 5/11/2020 4:37 PM
       To: Caproni NYSD chambers <CaproniNYSDchambers@nysd.uscourts.gov>
       Cc: Myron Rumeld <mrumeld@proskauer.com>; Jani K. Rachelson <jrachelson@cwsny.com>; Steven A. Schwartz
       <steveschwartz@chimicles.com>; Robert J. Kriner <rjk@chimicles.com>
       Dear Judge Caproni,

       I just found out now that you had ordered a conference today at 2:00 pm that was to be open to interested members
       of the public. However, I am not a lawyer, and so I do not receive any communications from the Court via ECF or
       otherwise. I only get a notice three days after a document is filed with the clerk of court via Docketbird that an item
       has been filed on the docket sheet, unless, like today, I happen to check in myself on the Docketbird website. Perhaps
       in the future the Court could find a better way to communicate at the last minute with putative members of the class
       and interested members of the public?

       I simply want to say that I share this Court's concern about the propriety of including a release of claims by class
       members against class representatives or class counsel. I do not feel that I was adequately represented by class
       counsel and wish to have my due process rights respected by this Court as to any future rights that I may have in this
       respect. In my email letter to Mr. Schwartz dated January 15, 2020, I stated the following:


            Dear Mr. Schwartz,

          Thank you for your reply. I am a bit confused however by the position that you take in your email today. Back on
       November 22, 2019 you wrote to me when I asked you about obtaining Snitzer discovery documents, " I think
       the proper procedure to try and get the documents they’ve produced to us would be to file some type of motion
       with the court in our case". So are you just double-speaking? I'll let the judge be the fact-finder on that!

         Furthermore, in that email you acknowledged stated, "More problematic is whatever they did wrong, the Plan
       has the money it has, and and obligations it has, so absent some vehicle to get more money into the plan (or
       massive unexpected investment gains), and it really needs a whole lot of money to make the books balance, the
       assets don’t seem enough to cover obligations over the long term."

          Thus, since you have admitted that the restitution sought in your lawsuit will not be enough to make the books
       balance, the remedy that I am pursuing would be to prevent the trustees from covering up their mismanagement
       altogether by reducing benefits to retirees. That would keep the focus squarely on the Trustees and we could
       continue to receive our benefits for at   least another 20 years.

          Additionally, as a further remedy to protect my interest in my pension, I would seek to add an allegation in my
       proposed amended complaint that the trustees Brockmeyer and Moriarity, by hiring a lobbyist NCCMP and
       helping to write the very MPRA legislation in 2014 that now demands cuts from us retirees without any
       disclosure, effectively engaged in a criminal conspiracy to defraud Plan Participants for which they are criminally
       liable.

          As far as the fact that this case is well-along, Courts often construe Rule 24 motions very liberally and there is
       no problem with intervention even long after all discovery has been completed. So, please save your breath. I
       am not interested in hearing from liars or lawyers

            The Trustees have already made a pretty good case for that!

            Very truly yours,

            Martin Stoner

       Thus, Your Honor, Plaintiff's Counsel, Mr. Schwartz did not adequately representing my interests as a putative
       member of the class in the settlelemt proceedings because he was fixated on his fee. I therefore would not like like to
       have any of my due process rights abridged in any way with respect with regard to the instant release or the larger
       issue of approving the preliminary settlement which would via a preliminary in junction prevent me from filing my own
       action against defendants based on some of the same claims on a continuing violation theory for claims from 2017-
       present, and do not want Mr. Schwartz and his firm certified as class counsel because he has not adequately
       represented putative members of the class.


https://outlook.office365.com/mail/CaproniNYSDchambers@nysd.uscourts.gov/inbox/id/AAMkADdiZTk1Zjc5LWVjNGUtNDFlMC1hMmZkLTk0ZDI4ZD…   1/2
5/11/2020                                   Mail - Caproni 160
                    Case 1:17-cv-05361-VEC Document        NYSD chambers - Outlook
                                                                 Filed 05/14/20    Page 7 of 13
       Thank you, Your Honor, for your kind consideration.

       Sincerely,

       Martin Stoner




https://outlook.office365.com/mail/CaproniNYSDchambers@nysd.uscourts.gov/inbox/id/AAMkADdiZTk1Zjc5LWVjNGUtNDFlMC1hMmZkLTk0ZDI4ZD…   2/2
   Case 1:17-cv-05361-VEC Document 160 Filed 05/14/20 Page 8 of 13




                            MARTIN STONER
                           900 West End Avenue
                         New York, New York 10025
                              (212) 866-5447

May 13, 2020

The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square, Room 240
New York, New York 10007
Email: CaproniNYSDChambers@nysd.uscourts.gov

Re: Snitzer and Livant v. The Board of Trustees of the American Federation
of Musicians and Employers’ Pension Fund, et al., 17-cv-5361 (VEC)

Dear Judge Caproni:

As both distinguished Counsels continue to fail to respond to my objections
for Preliminary Approval, I write again to submit to this Court some ideas
based on the work of noted tort litigator, Elizabeth J. Cabraser, who has
become one of the most prominent, not to mention successful, female class
action litigators in the country. I also have perused an excellent article that
also cites Professor Cabraser, called, “Aggregation in Disempowerment:
Red Flags in Class Action Settlements” by Howard M. Erichson, 92 Notre
Dame l. Rev. 959 (2016).

Essentially what both Professors Cabraser and Eridchson discuss is the
concept of “aggregation”, the bringing together of an “otherwise vulnerable
class of diverse individuals” to band together in a “collective” class-action to
gain access to the courts. While aggregation still holds out the promise of
empowerment, in too many instances, collective litigation, according to
Professor Erichson, has become a tool for disempowering claimants by
consolidating power in the lawyers’ hands. “Consolidation of power allows
defendants to strike deals that benefit themselves and claimants’ lawyers
while disadvantaging claimants”, Professor Erichson argues. This is exactly
the situation that we find here in this instant settlement.




                                       1
   Case 1:17-cv-05361-VEC Document 160 Filed 05/14/20 Page 9 of 13




The Honorable Valerie E. Caproni
Page 2
May 13, 2020

Professor Eichorn then lists a number of red flags for judges to consider
before approving settlements. “Spurious injunctive relief “ is one such
example. In the instant settlement, we have Governance Provisions of
dubious value. First, we have a new requirement for Trustees to publish
qualifications of possible new trustees at least 4 weeks in advance of
elections. According to the Declaration of Mr. Schwartz, ¶20:

      The Settlement at §8.1.6 requires the Trustees to provide Plan
      Participants with at least four weeks’ notice of the identity and
      qualifications before the appointment of any new Trustees. That will
      provide interested Plan Participants the opportunity to evaluate and
      raise any objections regarding those prospective new trustees.

But this provision will in no way change the results of who becomes a new
trustee, because members of the class do not get to vote in elections for new
trustees. It’s a closed process. Trustees are appointed. So while it may look
good to a judge on paper, as a practical matter, this is meaningless.

The same is true for the new independent fiduciary, who, in the proposed
settlement, is given no voting power or any legal authority to enforce any of
his recommendations. Defendant Trustees are so dead set against changing
their failed investment policies that Proskauer Rose actually wrote to the
Court on May 8, 2020 to state on the record that calling the independent
fiduciary a functioning third “Co-Chair” would be a “material breach” of the
settlement! This is simply laughable, and designed to neuter any effective
role for the Independent Fiduciary, i.e., an empty gesture designed to look
good to the Court but that does nothing for the class.

There are no substantive remedies for the class in the governing provisions.
Even the provision to have the Independent Fiduciary review the proposed
settlement is meaningless as the Independent Fiduciary is paid by the Plan
and owes his loyalty to the Defendants, not to the class. The new fiduciary
needs to show that he can get along with Defendants in his job-or else be
fired by the Plan and replaced with someone else who is more sympathetic
to the risky and illiquid policies that have characterized the Trustees
investment policy for the past ten years. This is also meaningless.

                                      2
   Case 1:17-cv-05361-VEC Document 160 Filed 05/14/20 Page 10 of 13




The Honorable Valerie E. Caproni
Page 3
May 13, 2020

Another red flag for Professor Eichorn is “Excessively Broad Release”:

      A settlement, by definition, means that a claimant releases claims in
      exchange for the remedy offered by the defendant. But the releases in
      some class settlements go further than one would expect, releasing
      defendants from liability for conduct that falls outside of the claims
      asserted in the complaint. It is easy to understand why a defendant
      would request an all-encompassing release, but it is harder to see why
      a loyal negotiator for the class would agree to it. One might expect
      that a lawyer negotiating on behalf of a plaintiff class would push
      back against a defendant’s unduly broad proposed release.
      The best deal for the class would be one that releases only those
      claims that are reasonably compensated in the settlement…. [T]he
      class lawyer’s self- interest points toward accepting whatever release
      the defendant demands. For the class lawyer, anything that expands
      the scope of the deal, and anything that gets the deal done, is
      advantageous. Releasing additional claims may be costly to class
      members, but it is costless to their lawyer.

There is evidence of an excessively broad release in the instant settlement as
well which would release future claims based on past conduct, for example,
the lawsuit that I have recently proposed to file against the Trustees by a
new counsel for breach of fiduciary duty from 2017-present, on a continuing
violation of fiduciary duty based upon a past practice and pattern of similar
fiduciary breaches. As per the Settlement Agreement at ¶2.22:

     Released Claims” means any and all actual or potential claims, actions,
     allegations, demands, rights, obligations, liabilities, damages,
     attorneys’ fees, expenses, costs, and causes of action, whether arising
     under federal, state or local law, whether by statute, contract or equity,
     whether brought in an individual, derivative, or representative
     capacity, whether known or unknown, suspected or unsuspected,
     foreseen or unforeseen, that:

      2.22.1 were asserted in the Complaint or Amended Complaint or that
      arise out of, relate in any way to, are based on, or have any connection

                                      3
    Case 1:17-cv-05361-VEC Document 160 Filed 05/14/20 Page 11 of 13




The Honorable Valerie E. Caproni
Page 4
May 13, 2020

      with any of the factual or legal allegations asserted in the Complaint
      or Amended Complaint, including, but not limited to, those that arise
      out of, relate to, are based on, or have any connection with decisions
      made, prior to the OCIO Management Date, regarding (i) the Plan’s
      asset allocation and the selection (including of the Plan’s OCIO),
      retention, monitoring, oversight, compensation, fees, or performance
      of the Plan’s investments or its investment managers; (ii) investment-
      related fees, costs, or expenses charged to, paid, or reimbursed by the
      Plan; (iii) disclosures or failures to disclose information regarding the
      Plan’s investments and/or funding; or (iv) any alleged breach of the
      duty of loyalty, care, prudence, diversification, or any other fiduciary
      duties or prohibited transactions in connection with (i) through (iii)
      above;

.     2.22.2 arise out of, relate in any way to, are based on, or have any
      connection with the approval by the Independent Settlement
      Evaluation Fiduciary of the Settlement Agreement, unless brought
      against the Independent Fiduciary alone; or

.     2.22.3 would be barred by res judicata based on entry by the Court of
      the Final Approval Order.

I allege that the instant settlement release, even to a lay person such as
myself, is excessively broad as a concession to the Defendants, and not
agreed to out of loyalty to the class members. As Second Circuit Judge
Pierre Leval wrote about the confiscatory aspect of certain class settlements
and the inadequacy of counsel’s representation: (Authors Guild, Inc. v.
Google Inc., 954 F. Supp. 2d 282 (S.D.N.Y. 2013), aff’d, 804 F.3d 202 (2d
Cir. 2015)).

      What is particularly troublesome is that the broad release of the
      Defendants binds not only members of the Plaintiff class who receive
      compensation as part of the deal, but also binds in perpetuity,
      without opportunity to reject the settlement, all merchants who in the
      future will accept Visa and Master Card, including those not yet in
      existence, who will never receive any part of the money. This is not a
      settlement; it is a confiscation. . . . One class of Plaintiffs receives

                                       4
   Case 1:17-cv-05361-VEC Document 160 Filed 05/14/20 Page 12 of 13




The Honorable Valerie E. Caproni
Page 5
May 13, 2020

      money as compensation for the Defendants’ arguable past violations,
      and in return gives up the future rights of others.193

As stated by Eichorn on page 895:

      For class counsel, it is costless and potentially very profitable to trade
      away the future rights of those not at the table. A broadly defined
      class and a broadly framed release give the defendant maximal
      protection from liability; the question for the court must be whether
      all of the class members are adequately compensated for giving up
      their right to sue.

Finally, Professor Eichorn discusses ethical considerations in settlements.

      For purposes of conflict of interest rules, the relationship between
      class counsel and class members differs from a standard lawyer-client
      relationship…..If lawyers use the power of their role to enrich
      themselves at the expense of the class members they purport to
      represent, doesn’t this violate the lawyers’ ethical duties? The short
      answer is yes. Lawyers involved in class settlement negotiations
      should approach those negotiations with sensitivity to their obligations
      to their clients and to the profession

      Defense lawyers, for their part, should remember that it is unethical to
      “knowingly assist or induce another” to violate rules of professional
      conduct, so to the extent class lawyers violate duties to class
      members by negotiating self-serving class settlement terms,
      defense lawyers likewise violate professional duties by knowingly
      offering or accepting such terms.

For all these reasons, I respectfully request that this Court deny preliminary
approval of this settlement which does not benefit the class in any
meaningful or significant way. For this distinguished Court to approve the
proposed settlement, in my opinion, would be an abuse of discretion.
Thank you very much, Your Honor, for your continued patience with me in
this matter, which is greatly appreciated.

                                       5
   Case 1:17-cv-05361-VEC Document 160 Filed 05/14/20 Page 13 of 13




The Honorable Valerie E. Caproni
Page 6
May 13, 2020

Very truly yours,


Martin Stoner


Copied to all counsel




                                   6
